DETAILED ACTION
Status of Claims
Claims 1-14 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:
Claim 3, Page 31 Line 4: “the user” should read “the subject.”
Claim 9, Page 32 Line 21: “the pre-event stored social media” should read “the pre-event stored social media content.”
Claim 9, Page 33 Line 1: “the post-event stored social media” should read “the post-event stored social media content.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 13 and system Claim 14.
Step 2A Prong 1: Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A method for monitoring online social media content, comprising the steps of: receiving, at a social media monitoring system, social media account credentials for a plurality of social media accounts controlled by a subject, each social media account corresponding to an online social media service; for each social media account: transmitting the credentials for the social media account from the social media monitoring system to a social media server for the online social media service to obtain access to the social media account; retrieving social media content from the social media server to the social media monitoring system; and storing, at the social media monitoring system, the social media content in association with a subject identifier.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind, or via pen and paper (i.e., receiving, transmitting, retrieving, and storing data), of the abstract idea of monitoring online social media content. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Alternatively, the limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to managing interactions between people including social activities (i.e., retrieving and storing social media content for monitoring) of the abstract idea of monitoring online social media content. If a claim limitation, under its broadest reasonable interpretation, relates to managing interactions between people including social activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim recites the additional elements of a social media monitoring system and a social media server (in addition to the processor and memory of Claim 13, and the non-transitory CRM of Claim 14). The computer hardware is recited at a high level of generality (i.e., generic computer(s) transmitting, retrieving and storing data) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware (a social media monitoring system and a social media server (in addition to the processor and memory of Claim 13, and the non-transitory CRM of Claim 14)) amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Further, the additional elements of using computer hardware, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network (i.e., receiving and transmitting social media account credentials), and storing and retrieving information in memory (i.e., retrieving and storing social media content). Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
Dependent claims 2-12 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parampottil (US-10165073).
Claim 1
Parampottil discloses the following limitations:
A method for monitoring online social media content, comprising the steps of: receiving, at a social media monitoring system (Col. 5 Lines 43-45 controlled-environment facility investigative data aggregation and analysis system access and use of social media data), social media account credentials for a plurality of social media accounts controlled by a subject, each social media account corresponding to an online social media service (Col. 5 Lines 47-51 a telephone number associated with a controlled-environment facility resident… is captured, such as by a controlled-environment facility communications management system; Col. 6 Lines 9-14 integration of multiple controlled-environment facility investigative data aggregation and a data analysis system with social media such as Facebook, Twitter, Instagram, etc. For example, Facebook, Twitter, Instagram, and other social media allow users to use telephone numbers for login purposes);

for each social media account: transmitting the credentials for the social media account from the social media monitoring system to a social media server for the online social media service to obtain access to the social media account (Col. 5 Lines 51-53 The captured telephone number is used to access a social media account of the resident);

retrieving social media content from the social media server to the social media monitoring system; and (Col. 6 Lines 16-20 investigative data aggregation and data analysis system automatically presents investigators with social media activity feeds, posts, comments, tweets, messages, as well as access to photos and videos of all the contacts that an inmate may make directly or indirectly; Col. 5 Lines 54-59 Gathered information is incorporated into the centralized investigative data aggregation analysis system for analysis, so as to provide investigative leads to users of the multiple controlled-environment facility investigative data aggregation and analysis system).

storing, at the social media monitoring system, the social media content in association with a subject identifier (Col. 6 Lines 16-20 investigative data aggregation and data analysis system automatically presents investigators with social media activity feeds, posts, comments, tweets, messages, as well as access to photos and videos of all the contacts that an inmate may make directly or indirectly; Col. 5 Lines 54-59 Gathered information is incorporated into the centralized investigative data aggregation analysis system for analysis, so as to provide investigative leads to users of the multiple controlled-environment facility investigative data aggregation and analysis system).

Claim 5
Parampottil further discloses the following limitations:
further comprising providing access to the stored social media content to the second user (Col. 12 Lines 3-5 One or more of these investigative tools may be provided through an intuitive user interface to provide ease of use, facilitate operation across a variety of user terminals; Col. 13 Lines 24-29 investigative leads resulting from incorporation of the gathered information into the centralized investigative data aggregation and analysis system are provided to users of the multiple controlled-environment facility investigative data aggregation and analysis system, such as via the aforementioned portal).

Claim 6
Parampottil further discloses the following limitations:
further comprising, after storing the social media content: monitoring the plurality of social media accounts for changes to the social media content (Col. 13 Lines 44-55 centralized investigative data aggregation and analysis system 175 may continue to monitor accessed social media sites/accounts... monitor the social media target for an activity event... the activity event is a posting of new information to the social media target, posting of new information comprising at least one of a predetermined set of key words, or the like. centralized investigative data aggregation and analysis system 175 may be configured to monitor the social media target); and

in response to detecting a change to the social media content: retrieving changed social media content from the social media server (Col. 14 Lines 5-7 centralized investigative data aggregation and analysis system 175 may perform an automated crawl to retrieve information posted on the social media target); and

storing the changed social media content in association with the subject identifier and a time identifier (Col. 14 Lines 22-31 centralized investigative data aggregation and analysis system 175 may generate one or more records of information obtained from the social media target. Records may be stored in a data storage device. Records in the data storage device may be organized according to a database scheme, such as for use by the centralized investigative data aggregation and analysis system 175. This data may be filtered according to one or more filtering criteria. For example, the filtering criteria may include information that references the subject resident/inmate).

Claim 10
Parampottil further discloses the following limitations:
wherein the social media content includes video content (Col. 6 Lines 16-20 investigative data aggregation and data analysis system automatically presents investigators with social media activity feeds, posts, comments, tweets, messages, as well as access to photos and videos).

Claim 11
Parampottil further discloses the following limitations:
wherein the social media content includes image content (Col. 6 Lines 16-20 investigative data aggregation and data analysis system automatically presents investigators with social media activity feeds, posts, comments, tweets, messages, as well as access to photos and videos).

Claim 12
Parampottil further discloses the following limitations:
wherein the social media content includes text content (Col. 6 Lines 16-20 investigative data aggregation and data analysis system automatically presents investigators with social media activity feeds, posts, comments, tweets, messages, as well as access to photos and videos).

Claim 13
Parampottil discloses the following limitations:
A social media monitoring system, comprising: a processor device; and a memory storing machine-readable instructions which, when executed by the processor device, cause the social media monitoring system to (Col. 3 Lines 15-19 processor and memory coupled to the processor(s), wherein the memory is configured to store program instructions executable by the processor(s) to cause the system(s) to execute one or more operations disclosed herein)

Claim 13 is directed to a system that is associated with the method of Claim 1. Claim 13 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claim 14
Parampottil discloses the following limitations:
A non-transitory processor readable medium having tangibly stored thereon executable instructions that, when executed by a processor, cause the processor to (Col. 3 Lines 9-13 tangible computer-readable storage medium may have program instructions stored thereon that, upon execution by one or more computer systems, cause the one or more computer systems to execute one or more operations disclosed herein)

Claim 14 is directed to a system that is associated with the method of Claim 1. Claim 14 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parampottil (US-10165073) in view of McEachern et al. (US-20130176895).
Claim 2
Parampottil discloses the social media monitoring system (Col. 5 Lines 43-45 controlled-environment facility investigative data aggregation and analysis system access and use of social media data).
However, Parampottil does not explicitly disclose the following limitations:
further comprising: receiving, at the 
and using the subject contact information to send a communication from the media account credentials to the 

McEachern, in the same field of endeavor, teaches the following limitations:
further comprising: receiving, at the ([0032] an application running on the user's smart phone may read user profile information, e.g., from the device itself or from a website known to be associated with the user, detect that the user has a Facebook address and an email account); and

and using the subject contact information to send a communication from the ([0032] the blended application could go through the process of determining the user's available modes of communication, as well as determine the first information usable in a network associated with the mode of communication for contacting the participant in the corresponding mode of communication. For example, in one embodiment, an application running on the user's smart phone may read user profile information, e.g., from the device itself or from a website known to be associated with the user, detect that the user has a Facebook address and an email account, and prompt the user to provide login, password).

This known technique is applicable to the system of Parampottil as they both share characteristics and capabilities, namely, they are directed to providing an online service to a user that requires access to the user’s account(s) using their credentials. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of McEachern would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McEachern to the teachings of Parampottil would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such communication and credential input features into similar systems. Further, adding communication and credential input features to Parampottil would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an online service provider to communicate with a user and receive the user’s account credentials in order to access their account(s).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parampottil (US-10165073) in view of McEachern et al. (US-20130176895), and further in view of Kiswani et al. (US-9104889).
Claim 3
Parampottil discloses the social media account (Col. 5 Lines 51-53 The captured telephone number is used to access a social media account of the resident).
However, Parampottil, in combination with McEachern, does not explicitly disclose the following limitations:
wherein: the communication further prompts the subject to authorize a payment; and
the subject is prompted to provide the 

Kiswani, in the same field of endeavor, teaches the following limitations:
wherein: the communication further prompts the subject to authorize a payment (Col. 10 Lines 34-43 Once the user has selected the desired plan or package they wish to subscribe to, password management system module 128 will be used to provide the user web pages to be populated by the user in order to collect information in registering the new user and their computing device to the security service. The information requested will include, in this embodiment, their name, address, e-mail address and banking information such as a credit card information. The user will be asked to execute a payment for the package or plan they had selected); and

the subject is prompted to provide the (Col. 10 Lines 43-47 With the payment transaction successfully completed, the password management system 128 will provide the new user queries for creating a user name and password for logging into the security service web site).

This known technique is applicable to the systems of Parampottil and McEachern as they both share characteristics and capabilities with Kiswani, namely, they are directed to providing an online service to a subscribing user. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of Kiswani would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kiswani to the teachings of Parampottil and McEachern would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such payment authorization and credential input features into similar systems. Further, adding payment authorization and credential input features to Parampottil and McEachern would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an online service provider to receive compensation for the service provided.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parampottil (US-10165073) in view of McEachern et al. (US-20130176895), and further in view of Kiswani et al. (US-9104889) and Lott et al. (US-20210295329).
Claim 4
Parampottil, in combination with McEachern and Kiswani, does not explicitly disclose the following limitations:
further comprising, after storing the content, sending a communication to a second user notifying the second user of the storage of the subject's social media content.

Lott, in the same field of endeavor, teaches the following limitations:
further comprising, after storing the content, sending a communication to a second user notifying the second user of the storage of the subject's social media content ([0043] The verification module accesses a server 108 of a third-party entity 108 using a user's electronic credentials to download data associated with the user from the server 108, such as a user's photos, a user's social media posts; [0044] The verification module may provide the downloaded data... for a remote server 110 (e.g., a backend verification module 104b) or other remote device (e.g., a hardware device 102 of a different user) which may be unaffiliated with the third-party entity 108; may provide one or more alerts, messages, advertisements, or other communications to the user (e.g., on a hardware device 102) based on the downloaded data).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social media monitoring system of Parampottil, the credential communication capabilities of McEachern, and the payment authorization capabilities of Kiswani, with the limitations taught by Lott. One of ordinary skill in the art would have been motivated to make this modification for the benefit of sharing downloaded data with another entity to use the data (Lott – [0056]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parampottil (US-10165073) in view of Lott et al. (US-20210295329).
Claim 7
Parampottil discloses the changed social media content (Col. 13 Lines 44-55 centralized investigative data aggregation and analysis system 175 may continue to monitor accessed social media sites/accounts... monitor the social media target for an activity event... the activity event is a posting of new information to the social media target, posting of new information comprising at least one of a predetermined set of key words, or the like).

However, Parampottil does not explicitly disclose the following limitations:
wherein retrieving 

Lott, in the same field of endeavor, teaches the following limitations:
wherein retrieving  ([0117] the frequency module 316 sets a frequency with which the direct access module 204 accesses the server 108 of a third-party entity 108. The frequency module 316, in certain embodiments, determines a frequency based on input from a remote backend server 110, which may be unaffiliated with the third-party entity 108 being accessed, so that the remote backend server 110 (e.g., the frequency module 316 executing on the remote backend server 110) determines frequencies for a plurality of direct access modules 204 for different users and/or different hardware devices 102. For example, the frequency module 316 may limit a single user and/or hardware device 102 from accessing the same third-party entity 108 more than an allowed threshold number of times within a time period (e.g., once every ten minutes, once every half an hour, once every hour, twice a day, three times a day, four times a day, or the like). The frequency module 316, in certain embodiments, limits an access frequency to prevent inadvertent denial of service by a third-party entity).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social media monitoring system of Parampottil with the limitations taught by Lott. One of ordinary skill in the art would have been motivated to make this modification for the benefit of preventing inadvertent denial of service by the third-party entity (Lott – [0117]).

Claim 8
Parampottil does not explicitly disclose the following limitations:
further comprising: determining that the social media account credentials for a first social media account of the social media accounts are no longer valid;

sending a second communication from the social media monitoring system to the subject prompting the subject to provide new social media account credentials for the first social media account to the social media monitoring system; and

transmitting the new credentials for the first social media account from the social media monitoring system to the social media server for the online social media service to obtain access to the first social media account.

Lott, in the same field of endeavor, teaches the following limitations:
further comprising: determining that the social media account credentials for a first social media account of the social media accounts are no longer valid ([0052] Instructions for accessing a user's data, however, may change over time, may vary for different users of a third-party entity 108, or the like (e.g., due to upgrades, different service levels or servers 108 for different users, acquisitions and/or consolidation of different third-party entities 108, or the like), causing certain instructions to fail over time and/or for certain users, preventing a verification module 104 from accessing and downloading a user's data);

sending a second communication from the social media monitoring system to the subject prompting the subject to provide new social media account credentials for the first social media account to the social media monitoring system ([0053] A verification module may provide an interface to a user allowing the user to repair or fix failed instructions for accessing the user's data, by... an instruction for submitting a user's electronic credentials); and

transmitting the new credentials for the first social media account from the social media monitoring system to the social media server for the online social media service to obtain access to the first social media account ([0055] A verification module 104 may... expedite (e.g., provide to a greater number of verification modules 104a and/or users) the use of instructions from users… allowing continued access to and/or aggregation of users' data from one or more third-party entities).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social media monitoring system of Parampottil with the limitations taught by Lott. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing continued access and aggregation of users’ data from the third-party entity (Lott – [0055]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parampottil (US-10165073) in view of Wadley et al. (US-20170076379).
Claim 9
Parampottil further discloses the occurrence of an event, and the analysis of various individuals through their mention in social media accounts (Col. 12 Lines 42-49), however, Parampottil does not explicitly disclose the following limitations:
further comprising: receiving, from a third user, event data indicating a date of an event;
generating an event report comprising: a pre-event section based on pre-event stored social media content of the subject from each of two or more of the plurality of social media accounts, wherein the pre-event stored social media relates to dates prior to the date of the event;
and a post-event section based on post-event stored social media content of the subject from each of two or more of the plurality of social media accounts, wherein the post-event stored social media relates to dates after the date of the event.

Wadley, in the same field of endeavor, teaches the following limitations:
further comprising: receiving, from a third user, event data indicating a date of an event ([0069] the date of the marriage certificate, divorce certificate, court order settlement agreement, or the like may be captured from the image, and thus indicate the occurrence of a life event and the date on which the event will or did occur; [0040] The occurrence of a life event may be determined by the transactions that users make, social network postings made by users 4, 6, input into an application made by users);

generating an event report ([0040] after the determination of an occurrence of a life event, the finances of the users 4, 6 associated with the life event are analyzed... A summary of the analyzed finances of the user 4, 6 may be displayed to the users;) comprising: a pre-event section based on pre-event stored social media content of the subject from each of two or more of the plurality of social media accounts ([0042] user's social networking accounts may be analyzed), wherein the pre-event stored social media relates to dates prior to the date of the event ([0049] The analysis may be made to create a summary of the user financial accounts before the life event occurs; [0060] the present invention may be configured to present pre-event analysis of the finances of the users);

and a post-event section based on post-event stored social media content of the subject from each of two or more of the plurality of social media accounts ([0042] user's social networking accounts may be analyzed), wherein the post-event stored social media relates to dates after the date of the event ([0049] the analysis may be made to create a summary of the user financial accounts after the life event occurs; [0060] the present invention may be configured to… present post-event analysis of the finances of the user).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social media monitoring system of Parampottil with the limitations taught by Wadley. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing suggested actions, as well as automatically taking the actions based on life events of the user (Wadley – [0004]).

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Dey (US-10467310) describes a computer that may perform an enrollment process associated with the individual, where the enrollment process involves receiving credentials for one or more accounts associated with the individual. Then, based at least in part on the credentials, the computer may monitor a subsequent activity history associated with the individual, where the activity history includes online transactions associated with the individual, and where the online transactions are associated with multiple locations and the one or more accounts. When the computer receives information specifying an occurrence of an event (such as death or illness of the individual), the computer may, based at least in part on the monitored activity history, selectively remove the online content associated with the individual and at least some of the locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        
/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627